Citation Nr: 0639659	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-43 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection a bilateral leg 
disability, claimed as pain in both legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

A videoconference hearing was held in April 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case. 

As set forth below, in this decision, the Board has 
determined that new and material evidence has been received 
to reopen the claim of service connection for a lumbar spine 
(or low back) disability.  Additional evidentiary 
development, however, is required prior to further 
consideration of the underlying claim.  

Additional action by the RO is also necessary with respect to 
the remaining issues on appeal.  Thus, these issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 1990, the RO denied the veteran's original claim 
of service connection for a low back disability.  Although he 
was notified of the RO's decision and his appellate rights, 
he did not perfect an appeal within the applicable time 
period.

2.  The veteran thereafter requested reopening of his claim 
of service connection for a low back disability in August 
1994 and November 1999.  

3.  In September 1995 and December 1999 rating decisions, the 
RO again denied service connection for a low back disability.  
Although he was notified of the RO's decisions and his 
appellate rights, he did not perfect an appeal within the 
applicable time period.

4.  The evidence received since the last final rating 
decision denying service connection for a low back disability 
in December 1999 includes medical and lay evidence which, 
when considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1990, September 1995 and December 1999 rating 
decisions denying service connection for a low back 
disability are final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the last final rating decision 
denying service connection for a low back disability is new 
and material, and the veteran's claim of entitlement to 
service connection for a low back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

In the decision below, the Board has reopened the veteran's 
claim of entitlement to service connection for a low back 
disability.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the veteran has resulted.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
44 F.3d 1328 (Fed. Cir. 2006).


Background

A review of the record shows that in August 1989, the veteran 
submitted an original application for VA compensation 
benefits, seeking service connection for a back injury.  
Specifically, he indicated that he had he had sustained a 
back injury while unloading 100 pound bags of potatoes in the 
late spring or summer of 1952.  He indicated that he had been 
treated at the military hospital at Hunter Air Force base 
after his injury.  

Upon receipt of the veteran's claim, the RO contacted the 
National Personnel Records Center (NPRC) and requested a copy 
of the veteran's service medical records.  In September 1989, 
the NPRC responded that the veteran's service medical records 
were unavailable and may have been destroyed in a fire which 
occurred at that facility in 1973.

An attempt to recreate the veteran's service medical records 
was unsuccessful, although the NPRC did provide a copy of a 
February 1953 morning report showing that the veteran had 
been excused from duty that day for unspecified reasons.  

In March 1990, the RO denied service connection for a back 
disability.  He was notified of the RO's decision, as well as 
his appellate rights.  He was also advised that he could 
submit additional evidence at any time showing that his 
claimed back disability existed and had been incurred in or 
aggravated by military service or was treated within one year 
after service.  The veteran did not respond to the RO's 
letter, nor did he perfect an appeal within the applicable 
time period.  

In August 1994, the veteran requested reopening of his claim 
of service connection for a back disability.  He indicated 
that when he was stationed at Hunter Air Force Base, he was 
unloading potatoes from a truck when an airman dropped a 100-
pound sack of potatoes on his neck and shoulder.  He 
indicated that he was treated at the base hospital for a week 
to 10 days.  The veteran further indicated that it was his 
belief that his current back problems were the residual 
effects of his in-service injury.  

In support of his claim, the veteran submitted a military 
immunization record and copies of service personnel records, 
both of which are negative for complaints or findings of a 
back injury.  The veteran's service personnel records show 
that he attended cooking school from April to June 1952.  

Upon receipt of the veteran's claim, the RO made additional 
attempts to obtain copies of his service medical records.  In 
May 1995, the NPRC again indicated that the veteran's service 
medical records were unavailable.  The NPRC provided 
additional morning reports showing the veteran had had been 
excused from duty on four occasions between July and August 
1952 for unspecified reasons.  

In a September 1995 rating decision, the RO denied service 
connection for a low back disability, finding that the record 
contained no evidence of a low back injury showing chronic 
disability subject to service connection.  The veteran was 
notified of the RO's decision and his appellate rights, but 
he did not perfect an appeal within the applicable time 
period.

In November 1999, the veteran again requested reopening of 
his claim of service connection for a low back disability.  
In support of his claim, he submitted military records 
showing that he had been excused from duty in July 1952 for 
unspecified reasons.  

In a December 1999 rating decision, the RO again denied 
service connection for a low back disability, finding that 
the record contained no evidence of a current low back 
disability which was incurred in or aggravated during 
service.  The veteran was notified of the RO's decision and 
his appellate rights, but he did not perfect an appeal within 
the applicable time period.

In April 2004, the veteran submitted his most recent claim of 
service connection for a low back disability.  He indicated 
that it was his belief that his back disability stemmed from 
a July 1952 incident in which a 100-pound sack of potatoes 
had been dropped on his shoulders, causing him to fall to the 
floor.  He also requested service connection for cervical and 
thoracic spine disabilities, a bilateral shoulder condition, 
a bilateral hip condition, and a bilateral leg disability, 
all of which he claimed stemmed from the in-service injury.  

In support of his claim, the veteran submitted VA clinical 
records, dated from February 1989 to April 2004.  In 
pertinent part, these records show treatment for numerous 
complaints, including pain in the neck, back, shoulders, and 
legs.  Diagnoses included degenerative joint disease of the 
cervical spine, lumbar spine, and shoulders.  These records 
are negative for a history of a back injury in service or 
thereafter.  

Also submitted by the veteran were letters from his relatives 
who indicated that the veteran had injured his back in 
service and had had problems since that time.  In an April 
2004 statement, the veteran's spouse indicated that when she 
and the veteran were engaged to be married, he injured his 
back and was hospitalized at a military hospital.  She 
indicated that he had had back problems since that time, 
culminating in back surgery in 1974.  She indicated that the 
veteran now had arthritis in his back and aching in his legs.  

In support of the veteran's claim, the RO obtained private 
medical records showing that in on April 26, 1974, the 
veteran sustained an unspecified injury while at work.  When 
conservative treatment failed, he was hospitalized for 
treatment.  A myelogram performed in May 1974 revealed 
bilateral defects and a caudal stenosis at L4-5 and L5-S1.  
He underwent a decompression and foraminotomy and recovered 
satisfactorily.  These records are negative for a history of 
a back injury in service.  

A May 2004 private neurological consultation report shows 
that the veteran reported that he had sustained a back injury 
in service in 1952 when a sack of potatoes fell on him.  He 
indicated that his back pain had become progressively worse 
since then.  He indicated that he had back surgery in 1974 
which alleviated his symptoms somewhat, but had now worsened.  
The diagnoses included degenerative joint and possible disc 
disease of the cervical and lumbar spine, with no indication 
of radiculopathy.  The examiner indicated that it was 
possible that the veteran's symptoms of back and neck pain 
were connected to his prior injury in the service.  However, 
the examiner indicated that he could not be certain.  

At his April 2006 hearing, the veteran testified that shortly 
after he had graduated from military cook school, he was 
unloading potatoes from a truck.  He stated that one of the 
other men helping slipped and dropped a sack of potatoes on 
his shoulders.  Following the injury, the veteran indicated 
that he was hospitalized at the Hunter Air Force Base 
hospital for approximately 10 days, after which time he was 
returned to duty.  Since that time, he indicated that he had 
had back pain which eventually required back surgery in 1974.  
The veteran indicated that, to his knowledge, he had not 
sustained any low back injuries since service.  He indicated 
that after his separation from service, he worked in a 
warehouse of an electric wholesale company and then as a 
truck driver.  In these occupations, he indicated that there 
were limitations on what he could lift in that the boxes 
could weigh no more than 45 or 50 pounds.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As delineated above, in a December 1999 rating decision, the 
RO denied service connection for a low back disability, 
finding that the record contained no evidence of a low back 
injury in service resulting in chronic disability.  Because 
the veteran did not appeal the RO's decision denying service 
connection for a low back disability, it is final and not 
subject to revision on the same factual basis. 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2006).  See also VAOPGCPREC 3-
2001 (Jan. 22, 2001) and VBA Fast Letter 00-87 (Nov. 17, 
2000) (providing for the readjudication of claims that were 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, provided that a request for readjudication 
was filed by the veteran, or a motion was made by the 
Secretary, on or before November 9, 2002).  

The veteran now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the last final rating decision in December 1999.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final December 1999 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156.

The additional evidence received includes lay statements from 
the veteran's spouse, who has corroborated his account of an 
in-service low back injury and continuing symptoms 
thereafter.  In addition, the veteran has submitted a 
statement from a private doctor who has indicated that it is 
possible that the veteran's current low back disability is 
related to his claimed in-service back injury.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  The 
Board also notes that the medical opinion linking his current 
back complaints to his active service raises a reasonable 
possibility of substantiating the claim.  For these reasons, 
the Board finds that the additional evidence received since 
December 1999 warrants a reopening of the veteran's claim of 
service connection for a low back disability as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened; to that extent only, the appeal is granted.


REMAND

The veteran contends that in July 1952, he sustained injury 
after a 100-pound sack of potatoes was dropped on him.  As a 
result of that incident, he claims that he now has cervical, 
thoracic, and lumbar spine disabilities, as well as 
disabilities of both shoulders, hips, and legs.  

As set forth above, the veteran's individual service medical 
records are unavailable.  The consistently negative responses 
from the NPRC make clear that additional requests for such 
individual records would be futile.  See 38 C.F.R. § 
3.159(c)(2) (2006).

However, the veteran has testified that following his July 
1952 injury, he was hospitalized for a week to 10 days at 
Hunter Air Force Base Hospital in Savannah, Georgia.  A 
review of the claims folder indicates that records from this 
facility were not specifically requested.  

According the Veterans Benefits Administration's Adjudication 
Procedure Manual, NPRC files certain clinical records by the 
military hospital or other military medical facility which 
provided treatment.  Clinical records are filed by hospital 
name or number, then chronologically by year of treatment, or 
month and year of treatment.  M21-1, Part III, Chapter 
4.01(b)(2)(b).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from VA medical 
facilities.  VA will only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2006).  Given the veteran's testimony, 
the Board finds that VA must make an attempt to obtain 
records of the veteran's hospitalization in July 1952 at 
Hunter Air Force Base Hospital.

The Board also finds that a medical opinion is necessary in 
connection with the veteran's claims.  38 C.F.R. § 
3.149(c)(4); Charles v. Principi, 16 Vet. App. 370 (2002).  
Although the veteran has provided a medical opinion 
suggesting a possible link between his in-service injury and 
current symptoms, such opinion was not based on a complete 
review of the veteran's medical history, nor did it suggest 
more than a remote possibility of service connection.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993) (holding that statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service); see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  

Finally, although the RO has provided the veteran with VCAA 
notification letters regarding his claims of service 
connection in April and May 2004, the United States Court of 
Appeals for Veterans Claims (Court) has since issued a 
decision holding that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VCAA notice previously provided to the veteran did not 
contain notice of all five elements of a service connection 
claim.  Thus, a corrective letter should be issued on remand.
Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claims of service 
connection on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
any other appropriate repository of 
records, and request copies of the July 
1952 report of hospitalization (i.e., 
clinical records) at Hunter Air Force 
Base Hospital in Savannah, Georgia.  All 
efforts to obtain such records should be 
documented in the claims folder.

3.  After the actions requested above 
have been completed, the veteran should 
be afforded a VA medical examination for 
the purposes of determining the nature 
and etiology of his claimed cervical, 
thoracic, lumbar spine disabilities, as 
well as his claimed bilateral shoulder, 
hip and leg disabilities.  The claims 
folder should be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any 
current cervical, thoracic, or lumbar 
spine disability, or any bilateral 
shoulder, hip and leg disability, are 
causally related to the veteran's active 
service or any incident therein, as 
opposed to post-service causes or 
injuries.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

4.  After conducting any additional 
development required as a result of any 
response from the veteran to the VCAA 
letter, the RO should readjudicate the 
veteran's claims, considering all the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


